DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1 and 3-16 were pending and were rejected in the previous office action. Claims 1 and 14 were amended, and claim 4 was canceled. Claims 1, 3, and 5-16 remain pending and are examined in this application. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/3/2022 has been entered.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) to Japanese application, JP2018003506, filed on 1/12/2018. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.







Response to Arguments
35 USC § 101:
Applicant’s arguments with respect to the previous § 101 rejection of the claims 1 and 3-16 (pgs. 10-16 of remarks filed 5/3/2022) have been fully considered but they are not persuasive. 
Applicant first argues that the features recited in amended claim 1 are not directed to an abstract idea, but even if they are determined to recite an abstract idea, they represent a technological improvement over conventional systems and integrate any purported abstract idea into the practical application of determining whether a vehicle is suitable for delivering a package to a recipient or not (pgs. 12-14 of remarks). 
However, the examiner respectfully disagrees. Applicant describes “trunk share systems” as a technological field, but the examiner argues that the concept of hiring out a trunk for the pick-up, transport, and delivery of packages (as described by applicant referring to trunk share systems) is instead an example of a commercial interaction. Applicant mentions that “Conventional trunk share systems cannot determine whether a vehicle is suitable to transport a package based on, for example, the contents of the package and/or package delivery conditions,” and argues that the claimed invention remedies this. However, determining whether a vehicle is suitable to transport a package is at best a business improvement brought about by the functions of the underlying commercial interaction (abstract idea), and is not a technological improvement. Furthermore, applicant does not identify the features in the claims that amount to a technological improvement. 
Applicant also cites Enfish (which claimed a self-referential table for a computer database representing an improvement to the functioning of a computer itself) and McRO (in which the claimed automatic lip synchronization and facial expression animation were directed to an improvement in computer-related technology), and argues that the claims are similar directed to improvements to technology or to an existing technological process. However, the claims do not recite anything that improves the functioning of a computer (i.e. the way a computer stores data as in Enfish) or improves computer-related technology by enabling automatic lip synchronization and facial expression animation to be performed on a computer in ways that they previously could not. As already discussed above, determining whether a vehicle is suitable to deliver a package or not is at best a business consideration/improvement, and is a part of the abstract idea itself, rather than an improvement to any technology. 
Applicant further appears to argue that claim 1 is eligible under Step 2B in that it contains an inventive concept (pgs. 14-15 of remarks). However, applicant provides no reasoning as to why the claims provide an inventive concept in any of the manners discussed in MPEP 2106.05, nor does applicant identify the particular features that contain an inventive concept. Applicant also argues that the examiner has not provided the evidence required by the USPTO April 19, 2018 Memo. However, in accordance with MPEP § 2106.07(a)(III), “At Step 2A Prong Two or Step 2B, there is no requirement for evidence to support a finding that the exception is not integrated into a practical application or that the additional elements do not amount to significantly more than the exception unless the examiner asserts that additional limitations are well-understood, routine, conventional activities in Step 2B.” Therefore, because the examiner does not specifically characterize any particular elements as well-understood routine and conventional, Applicant's arguments regarding the USPTO memo are found unpersuasive.
Therefore, the examiner maintains that claims 1, 3, and 5-16 are ineligible under § 101. Please see the current § 101 rejection below, which is updated to reflect applicant’s amendments. 
35 USC § 103:
Applicant’s arguments with respect to the § 103 rejections of claims 1 and 3-16 (pgs. 16-18 of remarks) have been considered but they are moot as they do not apply to the current grounds of rejection applied under § 103 below in response to applicant’s amendments. Please see the current § 103 rejections of claims 1, 3, and 5-16 below. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3, and 5-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.  
Step 1: 
Independent claim 1 and the respective dependent claims 3 and 5-13 recite “An information processing system comprising: communication circuitry…and processing circuitry…” (i.e. a machine). Independent claims 14 and dependent claim 15 recite “An information processing method…” (i.e. a process). Claim 16 recites “A non-transitory storage medium…” (i.e. an article of manufacture). The claims each fall under one of the four categories of statutory subject matter and as a result, pass Step 1 of the subject matter eligibility test.  However, “Determining that a claim falls within one of the four enumerated categories of patentable subject matter recited in 35 U.S.C. 101 (i.e., process, machine, manufacture, or composition of matter) in Step 1 does not end the eligibility analysis, because claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection.” See MPEP 2106.04. Accordingly, the examiner continues the subject matter eligibility analysis below. 
Step 2A Prong One:
Independent claims 1 and 14 recite limitations for acquiring attribute information of a first package and surrounding environment condition information of a first vehicle; determining whether or not the first vehicle is suitable as a collection and delivery place for the first package based on package attribute condition information that is included in the attribute information of the first package, and the package attribute condition information being related to an attribute of the first package as one of determination conditions based on which the first vehicle is determined to be suitable as the collection and delivery place, the surrounding environment condition information consisting of at least one of (i) date and time condition information indicative of date and time when the first vehicle is suitable or not suitable as the collection and delivery place, (ii) area condition information, and (iii) parking position condition information, wherein: the package attribute condition information includes information indicating that direct delivery to a recipient is required, as attribute information of the first package for which the first vehicle is not suitable as the collection and delivery place, when the attribute information of the first package includes the information indicating that direct delivery to the recipient is required, determining that the first vehicle is not suitable as the collection and delivery place for the first package, and determining that the package attribute condition information includes the information indicating that direct delivery is required when the attribute information of the first package includes information on whether identification (ID) confirmation is required, information on whether freight collect is designate, ort information on whether cash on delivery is designated.  These limitations of independent claims 1 and 14 above are determined to recite an abstract idea for the reasons discussed in the following continued Step 2A Prong One analysis.
The limitations of claims 1 and 14 above considered as a whole amount to processes for determining if a vehicle is suitable for collection/delivery of a package based on acquired package attribute condition information and surrounding environment condition information. As per MPEP 2106.04(a)(2)(II), claim limitations which recite commercial or legal interactions (including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations) or managing personal behavior or relationships or interactions between people, (including social activities, teaching, and following rules or instructions) fall into the “certain methods of organizing human activity” category of judicial exceptions. Therefore, since the processes described by the limitations above amount to a commercial interaction (e.g. determining a vehicle as a delivery/collection place for a package, i.e. arranging and managing a package pickup/delivery) which relates to contracts, sales activities or behaviors, and business relations, and also managing interactions between people (acquiring package attribute condition information/surrounding environment condition information and determining a vehicle used for package delivery/collection based on the package attribute condition information, i.e. following rules or instructions),  the claims fall into the “certain methods of organizing human activity” category of abstract ideas.
Step 2A Prong Two:
The judicial exception (i.e. abstract idea) recited in claims 1 and 14 is not integrated into a practical application because the claims recite mere instructions to apply the abstract idea (i.e. determining if a vehicle is suitable for collection/delivery of a package based on acquired package attribute condition information and surrounding environment condition information) using generic computers/computer components (i.e. “an information processing system” comprising “communication circuitry” and “processing circuitry” of claim 1). See MPEP 2106.05(f), showing “[C]laims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Alice Corp.” The claims also recite transmitting a result of the determination process, the result including authentication information used to unlock the vehicle, which amounts to nothing but the use of computers in their ordinary capacity to transmit data. The claims do not positively recite any function performed by any element in the claims to unlock the vehicle, and as such merely recite the intended use of the authentication information without actually using it. As per MPEP 2106.05(f), the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea does not integrate a judicial exception into a practical application or provide significantly more. Claim 14 does not even recite any computer elements in the claims, and instead merely recites steps for performing the abstract idea itself with an additional step for “transmitting a result”, i.e. use of a computer in its ordinary capacity (transmitting data). Therefore, because the claims, considered as a whole, do not recite anything that integrates the abstract idea into a practical application, the claims are directed to an abstract idea. 
Step 2B:
Claims 1 and 14 do not include additional elements that are sufficient to amount to significantly more than the judicial exception (i.e. abstract idea) because as mentioned above, the claims recite mere instructions to apply the abstract idea (i.e. determining if a vehicle is suitable for collection/delivery of a package based on acquired package attribute condition information and surrounding environment condition information) using generic computers/computer components (i.e. “an information processing system” comprising “communication circuitry” and “processing circuitry” of claim 1). See MPEP 2106.05(f), showing “[C]laims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Alice Corp.” The claims also recite transmitting a result of the determination process including authentication information to unlock the vehicle, which amounts to nothing but the use of computers in their ordinary capacity to transmit data. The claims do not positively recite any function performed by any element in the claims to unlock the vehicle, and as such merely recite the intended use of the authentication information without actually using it. As per MPEP 2106.05(f), the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea does not integrate a judicial exception into a practical application or provide significantly more. Claim 14 does not even recite any computer elements in the claims, and instead merely recites steps for performing the abstract idea itself with an additional step for “transmitting a result”, i.e. use of a computer in its ordinary capacity (transmitting data). Therefore, the claims do not recite anything that amounts to significantly more than the abstract idea. 
Dependent Claims 3, 5-13 and 15-16:
Dependent claims 3, 5-13 and 15-16 do not alter the analysis above and do not add anything that integrates the judicial exception (i.e. abstract idea) into a practical application or amounts to significantly more than the abstract idea. 
Dependent claims 3 and 5 recite additional steps describing the abstract idea (“perform the determination process further based on package deliverable schedule information…” of claim 3 and “when the attribute information of the first package includes information indicating that direct delivery to a recipient is required…perform the determination process on the first vehicle …based on a confirmation result …” of claim 5) and amount to mere instructions to apply the abstract step using generic computer components (i.e. “processing circuitry”). Dependent claim 6 recites additional steps describing the abstract idea (i.e. “receive positional information of the first vehicle and positional information of a carrier for the first package…” and “…determine whether or not a distance between the first vehicle and the carrier is less than a first distance”) and amounts to mere instructions to apply the abstract idea using generic computer components (i.e. “communication circuitry” and “processing circuitry”) and the use of generic computer components in their ordinary capacity to receive or transmit data (i.e. “communication circuitry is configured to…transmit, to at least a user terminal of the carrier, a notification”). Dependent claims 7-11 recite additional steps describing the abstract idea (i.e. using various types of package attribute condition information and various types of surrounding environment condition information used to perform the determination of whether or not the vehicle is suitable as the collection and delivery place for the package) and recite mere instructions to apply these abstract idea steps using generic computer components (i.e. “processing circuitry”). Dependent claim 12 recites additional steps describing the abstract idea (i.e. issue authentication information) implemented as mere instructions to apply the issuing step using generic computer components (i.e. the processing circuitry) – and also recites steps for issuing the authentication information a user terminal that is used for controlling access to a compartment of the vehicle through a locking/unlocking device, which links the performance of the abstract idea to  a particular technological environment but does not integrate the judicial exception into a practical application or add significantly more (e.g. the locking-unlocking control device may include merely transmitting data over a network, and under the broadest reasonable interpreted is not a device physically present at the vehicle and controlling a lock of the compartment of the vehicle). Claims 13 and 15 recite additional steps describing the abstract idea (i.e. “receive a determination request to determine whether or not the first vehicle is suitable as the collection and delivery place for the first package”) while reciting mere instructions to apply the abstract idea step on generic computer components (i.e. communication circuitry of claim 13; claim 15 does not recite any such component) – in addition, the communication circuitry is merely a generic computer component operating in the ordinary capacity of a computer (i.e. receiving data). Dependent claim 16 further amounts to mere instructions apply the abstract idea (i.e. “the information processing method according to claim 14”) on generic computer components (i.e. “A non-transitory storage medium in which a program is stored, wherein, when the program is executed by a computer”). 
Therefore, claims 1, 3 and 5-16 are ineligible under § 101 as the claims recite an abstract idea but do not add anything that integrates the judicial exception (i.e. abstract idea) into a practical application or amounts to significantly more than the abstract idea.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, and 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over US 20160189098 A1 to Beaurepaire et al. (Beau) in view of US 20180012176 A1 to McHale et al. (McHale), and even further in view of US 20160148154 A1 to Tibbs et al. (Tibbs). 

Claim 1: Beau teaches: 
An information processing system (Beau: ¶ 0031-0033 showing system for selecting a vehicle used for delivery of items and arranging the delivery of items to the vehicle) comprising: 
communication circuitry (Beau: ¶ 0048 showing processing module that receives a request; also see Fig.11 communication interface 1170) configured to acquire, via a communication network (Beau: Fig. 1 showing configuration platform in communication over communication network 107), attribute information of a first package (Beau: ¶ 0048 “the processing module 201 may process the delivery request to determine the one or more characteristics of the item to be delivered. For example, the characteristics of the item include, at least in part, a price, a size, weight, fragility, perishability, or a combination thereof ; also see ¶ 0075 showing the received request includes parcel size, weight, value, fragile, etc. and also see ¶ 0038), 

With respect to the limitations:
(communication circuitry configured to acquire…) and surrounding environment condition information of a first vehicle; 
While Beau teaches that “the context and the property of a car may be used during selection, for example, car temperature and/or location of the car (e.g., car under shadow with better isolation) may be chosen for perishable goods” (Beau: ¶ 0066) which is clearly “surrounding environment information of a first vehicle” – Beau merely lacks an explicit mention that this information is acquired. However, McHale teaches acquiring information (e.g. from a server or from the customer computing device) regarding a location of the car (McHale: ¶ 0033). It would have been obvious to one of ordinary skill in the art at the time of the invention to include acquiring surrounding environment information of a vehicle as taught by McHale in the vehicle package delivery system of Beau (such that the determined surrounding environment information of Beau is based on acquired location information of the vehicle from a remote server as per McHale), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, it would have been obvious to one of ordinary skill in the art to have done so before the effective filing date of the claimed invention, with the motivation “to identify the delivery location 180 where the product 190 is to be delivered to the customer 110” (McHale: ¶ 0046). 

Beau, as modified above (such that the surrounding environment condition information of a first vehicle is received by the server/processor from a vehicle itself), further teaches: 
processing circuitry (Beau: ¶ 0048, ¶ 0096 processor) configured to perform, based on the package attribute information and the surrounding environment condition information (Beau: ¶ 0050  “based on the characteristics of the at least one item”; and ¶ 0066 showing “the context and the property of a car may be used during selection, for example, car temperature and/or location of the car (e.g., car under shadow with better isolation) may be chosen for perishable goods”) a determination process of determining whether or not the first vehicle is suitable as a collection and delivery place (Beau: ¶ 0050 “determines which of the one or more vehicles…to use for the at least one delivery based on the characteristics of the at least one item”, ¶ 0066 “the context and the property of a car may be used during selection, for example, car temperature and/or location of the car (e.g., car under shadow with better isolation) may be chosen for perishable goods” and ¶ 0081 the user also collects the item from the vehicle) for the first package based on package attribute condition information that is included in the attribute information of the first package (Beau: ¶ 0050 “determination module 205 determines which of the one or more vehicles…to use for the at least one delivery based on the characteristics of the at least one item”), 
the package attribute condition information being related to an attribute of the first package as one of determination conditions based on which the first vehicle is determined to be suitable as the collection and delivery place (Beau: ¶ 0048 as above “the characteristics of the item include, at least in part, a price, a size, weight, fragility, perishability, or a combination thereof” and ¶ 0050 “determination module 205 determines which of the one or more vehicles…to use for the at least one delivery based on the characteristics of the at least one item”; also see ¶ 0071),
the surrounding environment condition information consisting of at least one of (i) date and time condition information indicative of date and time when the first vehicle is suitable or not suitable as the collection and delivery place, (ii) area condition information (Beau: ¶ 0066 showing “the context and the property of a car may be used during selection, for example, car temperature and/or location of the car (e.g., car under shadow with better isolation) may be chosen for perishable goods” ), and (iii) parking position condition information (Beau: ¶ 0066“the context and the property of a car may be used during selection, for example, car temperature and/or location of the car (e.g., car under shadow with better isolation) may be chosen for perishable goods”)
wherein the communication circuitry is further configured to transmit a result of the determination process, the result including authentication information to unlock the first vehicle in response to a determination that the first vehicle is suitable as the collection and delivery place (Beau: Fig. 3 steps 305-307 and ¶ 0058-0059 showing in response to selection of a vehicle, the configuration platform grants access to the vehicle to the delivery person and unlocks the vehicle or a specific compartment of the vehicle; also see Fig. 7 steps 701-703 and ¶ 0071-0072 and ¶ 0051-0052 showing components of the configuration platform for granting the access to the vehicle and as per ¶ 0077 it is specified that the configuration platform sends the access information to the vehicle) 

With respect to the following limitations: 
wherein: the package attribute condition includes information indicating that direct delivery to a recipient is required, as attribute information of the first package for which the first vehicle is not suitable as the collection and delivery place, 
and the processing circuitry is configured to determine that the package attribute condition information includes the information indicating that direct delivery is required when the attribute information of the first package includes information on whether identification (ID) confirmation is required, information on whether freight collect is designated, or information on whether cash on delivery is designated
While Beau teaches identifying package attribute condition information being used to select certain vehicles over other vehicles as the collection/delivery place (Beau: ¶ 0050, ¶ 0066), Beau does not explicitly teach information indicating that direct delivery to a recipient is required or determining this based on information on whether identification (ID) confirmation is required, information on whether freight collect is designated, or information on whether cash on delivery is designated. However, McHale teaches package restrictions, i.e. package attribute conditions, specifying that direct delivery including “a requirement of confirmation that a person present at the delivery location 180 is authorized to receive the product 190; a requirement of confirmation that the identity of the person present at the delivery location 180 can be property authenticated” (McHale: ¶ 0034; also see ¶ 0047, ¶ 0021), wherein the delivery location designated by the customer may be the customer’s vehicle (McHale: ¶ 0020, ¶ 0033). At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the delivery restrictions for determining that direct delivery to an authorized recipient or the customer is required of McHale in the vehicle package delivery system of Beau/McHale with a reasonable expectation of success of arriving at the claimed invention, with the motivation to address the problems that “a retailer's inability to deliver products ordered by a customer within a promised window of time due to product-related or delivery address-related restrictions is likely to cause the customer to be unhappy and may result in a loss of customer of the retailer” (McHale: ¶ 0003). 

With respect to the limitation: 
when the attribute information of the first package includes the information indicating that direct delivery to the recipient is required, the processing circuitry is configured to determine that the first vehicle is not suitable as the collection and delivery place for the first package, 
While McHale teaches a package delivery restriction, i.e. attribute information, specifying direct delivery to the recipient is required (McHale: ¶ 0034, ¶ 0047; also ¶ 0021) and further teaches determining that the recipient is not currently present at the designated delivery destination (McHale: ¶ 0035) which may be the recipient vehicle (McHale: ¶ 0020, ¶ 0033), Beau/McHale merely lack an explicit determination this delivery destination is not suitable based on the requirement for direct delivery. However, Tibbs teaches that a delivery destination designated by the customer may be determined as undeliverable because the parcel requires signature confirmation/requires that the recipient be present to receive the delivery (Tibbs: ¶ 0032, ¶ 0012). At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the determination of a primary delivery destination as undeliverable in response to a requirement for direct delivery to the recipient of Tibbs in the vehicle package delivery system of Beau/McHale with a reasonable expectation of success of arriving at the claimed invention, with the motivation that alternate delivery arrangements can be made “in response to a determination that delivery of the parcel to the primary delivery location is not possible” (Tibbs: ¶ 0012), which “provides a cost savings to common carriers and other shipping and/or logistics companies” (Tibbs: ¶ 0016).

Claim 3: Beau/McHale/Tibbs teach claim 1. Beau further teaches: 
wherein the processing circuitry is configured to perform the determination process further based on package deliverable schedule information of the first vehicle for a user who has a right to designate the first vehicle as the collection and delivery place (Beau: ¶ 0038, ¶ 0050-0051 showing determining the vehicle is based scheduling information associated with the vehicles coinciding with an anticipated delivery time, and ¶ 0091-0092 showing determining vehicles available for the user to receive the delivery and selecting the vehicle closest to the user; also see ¶ 0065-0066) 

Claim 10: Beau/McHale/Tibbs teach claim 1. Beau further teaches: 
wherein: the surrounding environment condition information includes area condition information indicative of an area where the vehicle is suitable or not suitable as the collection and delivery place (Beau: ¶ 0066 “the location of the vehicle may also impact the choice, for example, a vehicle parked on a private property may be preferred over a vehicle parked on a public street. In a further scenario, the context and the property of a car may be used during selection, for example, car temperature and/or location of the car (e.g., car under shadow with better isolation) may be chosen for perishable goods”); and 
the processing circuitry is configured to perform the determination process further by use of the area condition information, further based on an address of a location of the first vehicle designated as the collection and delivery place for the first package (Beau: ¶ 0066 showing as per above, the vehicle is selected based upon the area condition information such as the location (i.e. address) of the car being located at private property and/or located in a shaded area and also see ¶ 0091 and Fig. 10B showing vehicle also selected as the delivery destination based upon address of the vehicle being nearest to the user location)

Claim 11: Beau/McHale/Tibbs teach claim 1. Beau further teaches: 
wherein: the surrounding environment condition information includes parking position condition information indicative of a parking position at which the vehicle is suitable or not suitable as the collection and delivery place (Beau: ¶ 0066 “the location of the vehicle may also impact the choice, for example, a vehicle parked on a private property may be preferred over a vehicle parked on a public street. In a further scenario, the context and the property of a car may be used during selection, for example, car temperature and/or location of the car (e.g., car under shadow with better isolation) may be chosen for perishable goods”); and 
the processing circuitry is configured to perform the determination process further by use of the parking position condition information, further based on information indicative of the parking position of the first vehicle designated as the collection and delivery place for the first package (Beau: ¶ 0066 as above showing the selection of the vehicle based upon the parking position of the vehicle; and as per ¶ 0091 and Fig. 10B showing vehicle also selected as the delivery destination based upon the location of the vehicle being nearest to the user location)

Claim 12: Beau/McHale/Tibbs teach claim 1. Beau further teaches: 
wherein the processing circuitry is configured to, in response to a determination that the first vehicle designated as the collection and delivery place for the first package is suitable as the collection and delivery place (Beau: ¶ 0066-0068, ¶ 0070-0071, ¶ 0091 showing determining nearby vehicles/cars and selecting one of the cars as the place to which the package is to be delivered; also see ¶ 0058 and Fig. 3 step 305 teaching the same), issue authentication information by which the first vehicle is configured be locked or unlocked (Beau: ¶ 0059, ¶ 0072, ¶ 0077-0078 showing access provided to delivery personnel to deliver the item to the vehicle), 
and  the processing circuitry is configured to control access of a carrier to a predetermined compartment in the first vehicle by issuing predetermined authentication information to a user terminal of the carrier, the predetermined compartment being a compartment in which the first package is placed (Beau: ¶ 0032, ¶ 0039, ¶ 0059, ¶ 0072, ¶ 0077-0078 showing the access rights are granted for the trunk only, for example, and are sent to the shared vehicle to unlock the trunk/compartment to which access was granted for delivery of the package), 
the predetermined compartment being configured to be locked or unlocked through a locking-unlocking process performed by a locking-unlocking control device, and the predetermined authentication information causing the locking-unlocking control device to perform the locking-unlocking process (Beau: ¶ 0059 showing configuration platform may control locking/unlocking of the vehicle trunk/compartment; also see ¶ 0032, ¶ 0039, ¶ 0072, ¶ 0077-0078 showing the access is granted in order to open the vehicle compartment, i.e. unlock)
*Note: The limitation above does not indicate a locking-unlocking control device physically located at or within the compartment of the vehicle, and therefore a remote unlocking instruction to switch from a locked to unlocked position reads on the locking-unlocking control device above. 

Claim 13: Beau/McHale/Tibbs teach claim 1. Beau further teaches: 
wherein the communication circuitry is configured to receive a determination request to determine whether or not the first vehicle is suitable as the collection and delivery place for the first package (Beau: ¶ 0048 “the processing module 201 may receive a request for at least one delivery of at least one item to at least one delivery location associated with at least one user” and then in ¶ 0049-0050 in response to the request determine one or more potential vehicles and select a vehicle for the delivery)

Claim 14: See the rejection of claim 1 above teaching analogous limitations. Beau further teaches an information processing method (Beau: ¶ 0007-0012, ¶ 0030-0032).

Claim 15: See the rejection of claim 13 above teaching analogous limitations. 

Claim 16: Beau/McHale/Tibbs teach an information processing method according to claim 14 as seen above. Beau further discloses a non-transitory storage medium in which a program is stored, wherein, when the program is executed by a computer, the computer executes the information processing method according to claim 14 (Beau: ¶ 0005, ¶ 0101, ¶ 0105 showing computer readable storage medium storing program instructions executed by one or more processors).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over US 20160189098 A1 to Beaurepaire et al. (Beau) in view of US 20180012176 A1 to McHale et al. (McHale), further in view of US 20160148154 A1 to Tibbs et al. (Tibbs), and even further in view of US 10482421 B1 to Ducrou et al. (Ducrou).

Claim 5: Beau/McHale/Tibbs teach claim 1. With respect to the following limitation, while Beau teaches a first vehicle being designated as the collection/delivery place for the first package (Beau: ¶ 0050), Beau/McHale/Tibbs do not explicitly teach the following. However, Ducrou teaches:
wherein, when the attribute information of the first package includes information indicating that direct delivery to a recipient is required (Ducrou: Fig. 5 and Col. 24: 45-57 showing interface 508 where user selects a pickup timeslot when the user will arrive at the facility to receive the package at their vehicle, which is also shown in Fig. 6 and Col. 25: 40-45 step 610; also see Col. 3: 63 – Col. 4 16 and Col. 5: 10-18 generally describing that the attendant delivers the order to the vehicle once the recipient/customer has arrived), the processing circuitry is configured to perform the determination process on the first vehicle designated as the collection and delivery place for the first package, based on a confirmation result about whether or not the recipient is present in the first vehicle on collection and delivery scheduled date and time (Ducrou: Col. 8: 5-19 and Col. 13: 5-30 showing after arrival of the vehicle, the vehicle is validated by using facial recognition of the user inside the vehicle compared to previously stored facial information; also see Col. 28: 7-14 and Col. 35: 66 – Col. 66: 4)
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the confirmation that a user is present in the vehicle for delivering the order to the vehicle by an attendant of Ducrou in the delivery system of Beau/McHale/Tibbs with a reasonable expectation of success of arriving at the claimed invention, with the motivation to address the issue that “Traditional methods of delivering the ordered items may not provide the value, convenience, or experience that users desire” (Ducrou: Col. 1: 5-12). Furthermore, it would have been obvious to one of ordinary skill in the art to do so before the invention was filed, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 6: Beau/McHale/Tibbs/Ducrou teach claim 5. With respect to the following limitations, Beau teaches positional information of a vehicle (Beau: ¶ 0049) but Beau/McHale/Tibbs do not explicitly teach comparing a distance between the first location the delivery agent or transmitting a notification indicating that the first vehicle and delivery agent, i.e. carrier come closer together. However, Ducrou teaches: 
wherein the communication circuitry is configured to receive positional information of the first vehicle and positional information of a carrier for the first package (Ducrou: Col. 3: 12-22 “a client application executing on the user device, such as a smartphone or tablet, may provide geolocation data indicating the user device has passed a geographic boundary…a navigation system onboard a vehicle may provide information…The information may include the geolocation and the intended destination of the vehicle as being the facility” and also see Col. 3: 27-34 and Col. 10: 54-55 also showing geolocation of the first vehicle, in comparison to known location of the facility which as per above includes the attendants that deliver the order to the user’s vehicle), and 
the communication circuitry configured to, in response to a determination that the first vehicle is suitable as the collection and delivery place for the first package (Ducrou: Col. 12: 25-33 “during a sign-in or registration process, the user 128 may include the license plate number or other vehicle identification data 218 indicative of the one or more vehicles 108 the user 128 may use to pick up orders from the facility 102”), determine whether or not a distance between the first vehicle and the carrier is less than a first distance, based on the positional information of the first vehicle and the positional information of the carrier (Ducrou: Col. 12: 57-66 “the dispatch data 224 may be generated based on the geolocation data 138 indicating the vehicle 108 has crossed a geographic boundary 136 and is inbound to the facility 102”; Col. 3: 27-37 further showing the geographic boundary is a perimeter around the facility selected such that the travel time from the boundary to the facility provides sufficient time for the staged order to be prepared for delivery to the vehicle; Col. 2: 39-41 showing facility for expediting delivery of items to a user, i.e. carrier), and
the communication circuitry configured to, in response to a determination that the distance between the first vehicle and the carrier is less than the first distance, transmit, to at least a user terminal of the carrier, a notification indicating that the first vehicle and the carrier come close to each other (Ducrou: Col. 3: 63 – Col. 4: 11 , Col. 7: 34-64, and Col. 12: 57 – Col. 13: 12 showing dispatch data is generated and transmitted to an attendant device when the vehicle crosses the geographic boundary indicating a threshold distance between the vehicle and the facility, the dispatch data instructing the attendant to prepare the order and begin delivering the order to the parking space, or predicted parking space, of the vehicle)
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included sending dispatch data to an attendant to deliver the order to the user’s vehicle in response to the detection that the vehicle is within a certain distance of the location of the facility of Ducrou in the delivery system of Beau/McHale/Tibbs/Ducrou with a reasonable expectation of success of arriving at the claimed invention, for the same reasons described in claim 5 above. 

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over US 20160189098 A1 to Beaurepaire et al. (Beau) in view of US 20180012176 A1 to McHale et al. (McHale), further in view of US 20160148154 A1 to Tibbs et al. (Tibbs), and even further in view of US 20180174262 A1 to Wilkinson et al. (Wilkinson).

Claim 7: Beau/McHale/Tibbs teach claim 1. With respect to the following limitations, Beau discusses determining whether a vehicle is suitable and selecting a vehicle with a lower car temperature or under a shadow for perishable goods (Beau: ¶ 0066), but Beau/McHale/Tibbs do not explicitly teach the following. However, Wilkinson teaches: 
wherein: the package attribute condition information includes information indicative of a frozen product as the attribute information of the first package (Wilkinson: ¶ 0015 “cooled or chilled items may need to be transported in a temperature-controlled compartment, such as a freezer compartment or a vehicle with air conditioning”) for which the first vehicle is not suitable as the collection and delivery place (Wilkinson: ¶ 0025 “upon determination that the cargo area of the primary commercial product delivery vehicle is unsuitable for delivery of an entire purchase order, the system may evaluate a secondary cargo area of a secondary commercial product delivery vehicle”); and 
when the attribute information of the first package includes the information indicative of the frozen product (Wilkinson: ¶ 0015 “cooled or chilled items may need to be transported in a temperature-controlled compartment, such as a freezer compartment or a vehicle with air conditioning”), the processing circuitry is configured to determine that the first vehicle is not suitable as the collection and delivery place for the first package (Wilkinson: ¶ 0055 showing “the comparison of the delivery vehicles and customer preferences may determine if the delivery vehicle has a temperature-controlled compartment for frozen foods” which as per ¶ 0025 above “upon determination that the cargo area of the primary commercial product delivery vehicle is unsuitable for delivery of an entire purchase order, the system may evaluate a secondary cargo area of a secondary commercial product delivery vehicle”; also see ¶ 0049)
It would have been obvious to one of ordinary skill in the art at the time of the invention to include determining whether a vehicle is suitable or not based on item requirements for frozen items such as a freezer or temperature controlled compartment as taught by Wilkinson in the delivery system of Beau/McHale/Tibbs, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 8: Beau/McHale/Tibbs teach claim 1. With respect to the limitation:  
wherein: the package attribute condition information includes information indicative of a cold product, as attribute information for which the surrounding environment condition information is used in the determination process; and
when the attribute information of the first package includes the information indicative of the cold product, the processing circuitry is configured to perform the determination process based on the date and time condition information regarding information on date and time for delivery to the first vehicle
Beau teaches that a request includes a date of delivery in the process for determining suitable vehicles for the delivery (Beau: ¶ 0048, ¶ 0048-0050 in general) and further teaches determining whether a vehicle is suitable and selecting a vehicle with a lower car temperature or under a shadow for perishable goods (Beau: ¶ 0066) – but Beau/McHale/Tibbs do not explicitly teach the item being a “cold product” or the performing the determination when the product is a cold product also based on the time information. However, Wilkinson teaches item requirements wherein “cooled or chilled items may need to be transported in a temperature-controlled compartment, such as a freezer compartment or a vehicle with air conditioning” (Wilkinson: ¶ 0015), and that the “evaluation step also may include determining which of the vehicles with suitable cargo space is available at the time the customer is interested in having the products delivered” (Wilkinson: ¶ 0054), wherein “the comparison of the delivery vehicles and customer preferences may determine if the delivery vehicle has a temperature-controlled compartment for frozen foods” (Wilkinson: ¶ 0055). It would have been obvious to one of ordinary skill in the art at the time of the invention to include determining a suitable vehicle based on item requirements for cooled items and whether or not the suitable vehicle cargo space is available at the requested time as taught by Wilkinson in the delivery system of Beau/McHale/Tibbs, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US 20160189098 A1 to Beaurepaire et al. (Beau) in view of US 20180012176 A1 to McHale et al. (McHale), further in view of US 20160148154 A1 to Tibbs et al. (Tibbs), even further in view of US 20180174262 A1 to Wilkinson et al. (Wilkinson), and even further in view of US 20200117217 A1 to Yuzawa et al. (Yuzawa). 

Claim 9: Beau/McHale/Tibbs teach claim 1. With respect to the following limitation, Beau discusses determining whether a vehicle is suitable and selecting a vehicle with a lower car temperature or under a shadow for perishable goods (Beau: ¶ 0066), but Beau/McHale/Tibbs do not explicitly teach the following. However, Wilkinson teaches: 
wherein: the package attribute condition information includes information indicative of a cold product, as attribute information for which the surrounding environment condition information is used in the determination process (Wilkinson: ¶ 0015 “cooled or chilled items may need to be transported in a temperature-controlled compartment, such as a freezer compartment or a vehicle with air conditioning”; also see ¶ 0055 frozen foods requiring a temperature-controlled compartment); 
It would have been obvious to one of ordinary skill in the art at the time of the invention to include package conditions for cooled or chilled items as taught by Wilkinson in the delivery system of Beau/McHale/Tibbs (such that the vehicle selection of Beau/McHale/Tibbs is also based on cold product requirements), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

With respect to the limitation: 
the surrounding environment condition information includes sunshine condition information indicative of a degree of sunlight under which the vehicle is suitable or not suitable as the collection and delivery place; 
Beau discloses determining whether a vehicle is suitable and selecting a vehicle with a lower car temperature or under a shadow for perishable goods (Beau: ¶ 0066) as seen above, but Beau/McHale/Tibbs do not explicitly teach a degree of sunlight under which a vehicle would be chosen. However, Yuzawa teaches environment conditions information including an amount of sunlight (Yuzawa: ¶ 0056), wherein the amount of sunlight determines whether it is preferable to select a delivery vehicle that has a relatively high ability to protect the product (Yuzawa: ¶ 0056). At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the environmental conditions for determining a suitable vehicle includes a degree of sunlight of Yuzawa in the delivery system of Beau/McHale/Tibbs/Wilkinson with a reasonable expectation of success of arriving at the claimed invention, with the motivation to select a vehicle that protects the product (Yuzawa: ¶ 0056). Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the invention to do so, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

With respect to the remaining limitation: 
and when the attribute information of the first package includes the information indicative of the cold product, the processing circuitry is configured to perform the determination process based on the sunshine condition information regarding information indicative of the degree of sunlight on the first vehicle designated as the collection and delivery place for the first package
Beau, as seen above teaches selecting vehicles as a delivery/collection location for a package in shade when the product is a perishable product (Beau: ¶ 0066), and Wilkinson, as seen above, teaches the perishable products being frozen, cooled or chilled products (Wilkinson: ¶ 0015, ¶ 0055), but Beau/McHale/Tibbs/Wilkinson do not explicitly teach that the determination of the vehicle involves selection of a vehicle based on the degree of sunlight for protecting the product. However, Yuzawa (similar to above) teaches wherein the weather conditions indicating amount of sunlight determines whether it is more preferable to select a delivery vehicle that has a relatively high ability to protect the product (Yuzawa: ¶ 0056).  At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the environmental conditions for determining a suitable vehicle includes a degree of sunlight of Yuzawa in the delivery system of Beau/McHale/Tibbs/Wilkinson (such that the combination would select a suitable vehicle that protects a cold product from sunlight) with a reasonable expectation of success of arriving at the claimed invention, for the same reasons described in the limitation above. 

Conclusion
The following references are not relied upon above but are relevant to the instant application: 
US 20180164818 A1 teaches an autonomous vehicle travels to customer vehicle that is designated as a delivery location. The customer indicates that the autonomous vehicle should wait until the customer arrives. Upon arrival, customer provides identity verification information and then receives direct delivery from the autonomous vehicle rather than the delivery being made to the customer vehicle. Map “package attribute condition information” (¶ 0029, showing “transmit, directly to the emitter 116 of the AGV 110, a notification indicating that the customer cannot retrieve the product 190 from the AGV 110 at all, or a notification indicating a specific time or a time frame when the customer can retrieve the product 190 delivered by the AGV 110 from the AGV 110 at the vehicle 180 of the customer”)
US 20170169422 A1 teaches a customer designating whether item is to be delivered to their vehicle or whether it should be delivered to their home (¶ 0134)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hunter Molnar whose telephone number is (571)272-8271.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571)272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUNTER A MOLNAR/Examiner, Art Unit 3628                  

/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628